 

Exhibit 10.27

 



AMENDMENT 3 TO THE AMENDED AND RESTATED AGREEMENT
FOR SERVICES BETWEEN ADMA BIOLOGICS, INC. AND ARETH LLC

 

This Amendment 3 (“Amendment 3”) to the Amended and Restated Agreement for
Services between ADMA Biologics, Inc., a Delaware corporation (“ADMA”), and
Areth LLC, a New Jersey limited liability company (“ARETH”), is effective as of
November 7, 2019. ADMA and ARETH are also referred to herein individually as a
“Party” and collectively as the “Parties.”

 

WITNESSETH

 

WHEREAS, the Parties entered into an Amended and Restated Agreement for Services
with an effective date of January 1, 2016, as amended on September 25, 2017 (the
“Agreement”); and

 

WHEREAS, the Parties desire to further amend the Agreement in the manner stated
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree to amend the Agreement as follows:

 

1.Provision 1 of Exhibit A — Compensation Rates shall be deleted in its entirety
and replaced with the following language:

 

“Rent (base) includes — All furniture, desks, offices, cubicles, conference room
use (existing space), lunch room/kitchen, warehouse use, parking — 12,000 sq.
ft. effective October 1, 2019 through September 30, 2020 at a rate of $10.00 per
square foot.

 

2.Provision 3 of Exhibit A — Compensation Rates shall be deleted in its entirety
and replaced with the following language:

 

“All additional expenses incurred by the building tenants such as, but not
limited to:

 

·Office repair and maintenance, snow removal, landscaping, HVAC repair, etc.
will be charged to ADMA at a rate equal to the amount of space utilized in the
building.

 

Effective October 1, 2019 through September 30, 2020, the rate is 30%.

 

Effective October 1, 2019 through September 30, 2020, rent will be calculated at
12,000 sq. ft. unless the actual amount of space increases, at ADMA’s option.
[12,000 * $10 per square foot = $120,000/12 months = $10,000 per month]

 

The Compensation Rates will be re-evaluated and re-negotiated no later than
September 30, 2020.

 







 

3.Renewal — The following paragraph shall be inserted as a new Article XXV into
the Agreement:

 

“The term for this Agreement shall commence on October 1, 2019 and shall end on
September 30, 2020 (the “Term”). ARETH shall provide Services for the duration
of the Term. The Term of this Agreement shall automatically renew for one (1)
year (the “Renewal Term”), unless ADMA gives notice of termination in writing to
ARETH upon sixty (60) days’ written notice prior to the end of the Term, or
prior to the end of the Renewal Term, as applicable. All terms and conditions of
this Lease shall continue to apply during the Renewal Term.”

 

Miscellaneous:

 

Except as expressly provided herein, all terms and conditions set forth in the
Agreement remain unchanged and continue in full force and effect.

 

This Amendment 3 and the Agreement embody the entire agreement and understanding
between the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the subject matter
hereof.

 

This Amendment 3 may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same single document, and any such counterpart containing an electronically
scanned or facsimile signature will have the same effect as original manual
signatures.

 



2



 

IN WITNESS WHEREOF, the Parties hereby have caused this Amendment 3 to the
Agreement to be executed, and the persons signing below warrant that they are
duly authorized to sign for and on behalf of their respective Parties.

 



ADMA Biologics, Inc.   Areth LLC           By: /s/ Adam Grossman   By: /s/
Jerrold Grossman   Name:  Adam Grossman   Name:  Jerrold Grossman   Title:  
President and CEO   Title:   Manager   Date: November 7, 2019   Date: November
7, 2019  

 

3